PD-0293-15
                           PD-0293-15                         COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                            Transmitted 3/18/2015 3:22:53 PM
                                                              Accepted 3/19/2015 9:41:12 AM
                        CASE NO.                                                ABEL ACOSTA
                                                                                        CLERK


                      In the Court of Criminal Appeals
                               Austin, Texas

                         KAREN LADELL ADAMS

                                 Petitioner

March 19, 2015                      V.

                             STATE OF TEXAS

                                Respondent

                 Appealed from the Second Court of Appeals
                             Fort Worth, Texas

                 Court of Appeals Cause No. 02-13-00184-CR



            PETITION FOR DISCRETIONARY REVIEW


                                   Michael W. Minton
                                   State Bar No. 14194550

                                   THE LAW OFFICES OF
                                   MICHAEL W. MINTON, P.L.L.C.
                                   6100 Western Place, Suite W0541
                                   Fort Worth, Texas 76107
                                   mminton@mintonlaw.com
                                   Telephone: 817-377-9200
                                   Facsimile: 817-377-9201


                    ORAL ARGUMENT REQUESTED
             IDENTITY OF THE PARTIES AND COUNSEL

Petitioner                        Petitioner Counsel

Karen Adams                       MICHAEL W. MINTON
                                  State Bar No. 14194550

                                  The Law Offices of
                                  Michael W. Minton, PLLC
                                  6100 Western Place, Suite W0541
                                  Fort Worth, Texas 76107
                                  Telephone: 817-377-9200
                                  Facsimile: 817-377-9201

                                  Trial Counsel

                                  RICHARD MITCHELL
                                  State Bar No. 24047319

                                  Law Offices of Richard Mitchell
                                  211 S. Rusk Street
                                  Weatherford, Texas 76086
                                  Telephone: 817-594-1088
                                  Facsimile: 817-585-4778



Respondent                        Respondent         and      Trial
                                  Counsel

The State of Texas                ROB CHRISTIAN
                                  State Bar No. 00798106

                                  Hood County District Attorney
                                  1200 W. Pearl Street
                                  Granbury, Texas 76048
                                  Telephone: 817-579-3245
                                  Facsimile: 817-579-3247



                              i
                       TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL                                  i

TABLE OF CONTENTS                                                ii

TABLE OF AUTHORITIES                                             iii

STATEMENT REGARDING ORAL ARGUMENT                                2

STATEMENT OF THE CASE                                            2

STATEMENT OF PROCEDURAL HISTORY                                  2

GROUNDS FOR REVIEW                                               3

ARGUMENT                                                         3

    I.    Legal sufficiency standard of review for retaliation
          by threat                                              3

    II.   Under the Jackson standard, the evidence is
          insufficient to support Adams’ three convictions       4

          A.    Statement regarding Deputy East                  5

          B.    Statement regarding Judge Walton                 6

          C.    Statement regarding Roger Deeds                  7

          D.    Discussion                                       7

CONCLUSION AND PRAYER                                            10

CERTIFICATE OF SERVICE                                           11

CERTIFICATE OF COMPLIANCE                                        11

APPENDIX

                                    ii
                     TABLE OF AUTHORITIES

CASE                                                              PAGE

Brooks v. State,
     323 S.W.3d 893 (Tex. Crim. App. 2010)                          4

Gooding v. Wilson,
     405 U.S. 518 (1972)                                            10

Hooper v. State,
    214 S.W.3d 9 (Tex. Crim. App. 2007)                             7

Jackson v. Virginia,
     444 U.S. 890 (1979)                                            3

Lindsey v. State,
     2011 WL 2739454 (Tex. App. – Corpus Christi 2011, no pet.)     9

Malik v. State,
     953 S.W.2d 234 (Tex. Crim. App. 1997)                          4

Meyer v. State,
    366 S.W. 728 (Tex. App. – Texarkana 2012, no pet.)              5

Puckett v. State,
     801 S.W.2d 188(Tex. App. – Houston 14th Dist.]
     1990, pet. ref’d)                                              4

Rabb v. State,
     434 S.W.3d 613 (Tex. Crim. App. 2014)                          7

Rodriguez v. State,
     ___ S.W.2d ___, WL 2808269, *4 (Tex. Crim. App. 2014)          7
Watts v. U.S.,
     394 U.S. 705 (1969)                                            10

Wilkins v. State,
     279 S.W.3d 701 (Tex. App. – Amarillo 2007, no pet.)            8

                                   iii
Winfrey v. State,
     393 S.W.3d 763 (Tex. Crim. App. 2013)   7

STATUTES

TEX. PEN. CODE § 36.06(a)(1)                 4

TEX. R. APP. P. 66.3(a)                      9




                                  iv
                      CASE NO.

                     In the Court of Criminal Appeals
                              Austin, Texas

                        KAREN LADELL ADAMS

                                Petitioner

                                    V.

                           STATE OF TEXAS

                               Respondent

               Appealed from the Second Court of Appeals
                           Fort Worth, Texas

               Court of Appeals Cause No. 02-13-00184-CR



            PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES Karen Ladell Adams, petitioner, who makes and files

this petition for discretionary review, and in support thereof would

respectfully show:




                                Page 1 of 11
             STATEMENT REGARDING ORAL ARGUMENT

       Petitioner requests oral argument in this matter.                       This case

specifically deals with the sufficiency of the evidence to support three

convictions for retaliation by threat based on ambiguous statements,

subjective     impressions      of   the    accusing     witnesses,     innuendo       and

speculation.

                          STATEMENT OF THE CASE

       Karen Adams was indicted for retaliation under TEX. PEN. CODE §

36.06 on October 10, 2012 for statements she allegedly made on August 7,

2012 with respect to Deputy Sheriff Jerry East, Judge Ralph Walton, Jr.

and Sheriff Roger Deeds. The statements, made to neighbors, followed

shortly after her son, Gordon Ray Lewis, was indicted for capital murder.1

On February 14, 2013 she was found guilty of the charges and sentenced to

six years confinement in the institutional division of the Texas Department

of Criminal Justice.

                STATEMENT OF PROCEDURAL HISTORY

       The court of appeals issued its opinion and judgment affirming

Adams’ conviction on February 5, 2014. Adams v. State, cause number 02-

13-00184-CR, 2015 WL 505143 (Tex. App. – Fort Worth, Feb. 5, 2015)(not


1Lewis is filing a petition for discretionary review of his own appealing his conviction for
capital murder in Cause No. PD- 0173-15.
                                       Page 2 of 11
designated for publication). No motion for rehearing was filed. A motion

for extension of time to file her petition for discretionary review is being

filed contemporaneously with this petition.

                           GROUNDS FOR REVIEW
     Karen Adams was convicted of retaliation by threat against
Deputy Jerry East, Sheriff Roger Deeds and Judge Ralph Walton,
Jr. Two witnesses testified to three statements by Karen Adams
regarding these individuals shortly after Adams learned of her
son’s indictment for capital murder:
         1.    Adams “would get all those mother-f------s[.]”
         2.    Adams knew where Judge Walton kept a gun in his
               chambers.
         3.    “If I [Adams] had a gun, I’d shoot the sheriff.”
Given these statements as they appear in the record, was the
evidence in this case legally sufficient to support the defendant’s
three convictions?
                                 ARGUMENT

I.       Legal sufficiency standard of review for retaliation by
         threat.
         In determining whether the evidence at trial was sufficient to support

Adams’ convictions, the only standard of review applicable is the one

articulated in Jackson v. Virgina2 : considering all of the evidence in a light




2   444 U.S. 890 (1979).


                                    Page 3 of 11
most favorable to the verdict, was a jury rationally justified in finding guilt

beyond a reasonable doubt?3

         Sufficiency of the evidence is measured by the elements of the offense

as defined by hypothetically correct jury charge.4 The elements of the

offense defined by a hypothetically correct jury charge in this case would

be: a person intentionally or knowingly threatens to harm another; by an

unlawful act; in retaliation for or on account of the service or status of

another as a public servant.5 Whether a statement is a threat is a question

of law.6

II.      Under the Jackson standard, the evidence is insufficient to
         support Adams’ three convictions.
         This case involves three different statements from two witnesses

against three public officials: Deputy Jerry East, Sheriff Roger Deeds and

Judge Ralph H. Walton, Jr.             The statements advanced by the state as

threats in the trial record are that Adams would “get all those motherf----s”;

Adams knew where Judge Walton kept a gun in his chambers; and that if


3Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010), citing Jackson, 443 U.S.
at 319.

4   Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).
5   TEX. PEN. CODE § 36.06(a)(1).
6Puckett v. State, 801 S.W.2d 188, 193 (Tex. App. – Houston [14th Dist.] 1990, pet. ref’d)
cert. denied, 502 U.S. 990 (1991).
                                        Page 4 of 11
she “had a gun [she’d] shoot the sheriff.” Examining the evidence in this

case count by count, no rational trier of fact could have found Adams guilty

beyond a reasonable doubt on each of the respective counts.

          A.     Statement regarding Deputy East.

          At trial, Carmella Clark testified that Adams told her that Gordon

Lewis, Adams’ son, had been indicted for capital murder. According to

Clark, Adams stated that she “would get all those mother-f------s,” referring

to East, Deeds and Walton.7

          The record establishes that Adams stated only that she wanted to

“get” Jerry East. Clark testified only to a subjective impression that Adams

meant that she wanted to shoot him.8 The court of appeals brushed aside

the ambivalence of this statement and found it could be considered a threat

based on its context, relying on Meyer v. State.9

          But part of evaluating context necessarily involves all of the

circumstances surrounding the statement, including the person to whom

the statements were made. This is not a situation where Adams told East

directly that she was going to get him, nor is this a situation where Clark,


7   RR vol. 3, pp. 55-56; slip opinion at p. 2.

8   Slip opinion, p. 6.
9   366 S.W.3d 728, 731 (Tex. App. – Texarkana 2012, no pet.).
                                           Page 5 of 11
the witness, overheard Adams making the threat to East or to someone who

was reasonably sure to pass the statement on to East. Instead, the threat

element is supplied by Clark’s subjective impression of what she believed

Adams meant. What Adams said—as opposed to what Clark subjectively

believed she meant—does not rise to the level of prohibitive speech

sufficient to support her conviction.

          B.     Statement regarding Judge Walton.

          The evidence of retaliation by threat against Judge Walton is as

painfully thin as the evidence relating to Jerry East. Carmela Clark testified

that one of the persons Adams said she would “get” was Judge Walton.

          When asked how Adams was going to accomplish this Clark testified

she told her that she knew where Judge Walton kept his gun.10 The state

never elicited any testimony from Clark about what Adams would do with

the gun and once again left it to subjective impression, speculation or

innuendo to substantiate this as a threat that Adams would use it on

Walton.




10   Slip opinion, p. 3.
                                   Page 6 of 11
           C.   Statement regarding Roger Deeds.

           Of the three statements attributed to Adams as a threat. The one that

comes closest to the statutory mark is the statement attributed to her that

“[i]f I had a gun, I’d shoot the sheriff.”11 This statement came from a single

witness, Mary Tillison.

           Adams never specifically mentioned Sheriff Roger Deeds by name or

stated that the sheriff she was talking about was the sheriff of Hood County.

The only thing tying the reference to Deeds was an assumption contained in

a question by the state. Once again, the required elements were supplied by

nothing more than the witness’ speculative and subjective impressions.

           D.   Discussion.

           This Court has consistently held that jurors are prohibited from

drawing conclusions based on speculation or mere theorizing about the

possible meaning of the facts.12

           That is precisely the situation presented here. The jury’s conclusion

that Adams’ utterances were threats or were made because of the victims’


11   Id.
12Rabb v. State, 434 S.W.3d 613, 317 (Tex. Crim. App. 2014); Rodriguez v. State, ___
S.W.2d ___, 2014 WL 2808269, *4 (Tex. Crim. App. 2014); Winfrey v. State, 393
S.W.3d 763, 771 (Tex. Crim. App. 2013); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.
App. 2007).
                                     Page 7 of 11
status may not be unreasonable, but it is still necessarily based on

speculation fueled by subjective impressions or opinions of the listener.

         Vague statements about “getting” someone, knowing where a person’s

firearm is kept or shooting a public official only identified by his title may

under the circumstances be inappropriate, ill-considered or just downright

dumb but they are not threats whose mere utterance is a felony resulting in

imprisonment. And a conditional threat to shoot an unidentified public

servant without proof that it is because of his service or status coupled with

the subjective speculation of the listener regarding its meaning does not

establish the required elements under TEX. PEN. CODE § 36.06(a)(1).

         In Wilkins v. State,13 the Amarillo Court of Appeals reversed Wilkins’

probation revocation where the state sought to revoke claiming that

Wilkins committed retaliation by threat when he was overheard at the

courthouse telling someone over the phone multiple times that he wished

the district judge who had barred him from the courtroom would die.14 One

judge concurred in the result but did not believe the statements constituted

a threat. The other two panel members held that retaliation was a result

oriented offense and it was the state’s burden to prove Wilkins intended or


13   279 S.W.3d 701 (Tex. App.-Amarillo 2007, no pet.).
14 279 S.W.3d at 703.
                                        Page 8 of 11
was reasonably certain that his statements would be interpreted as

expressions of an intent to harm a public servant in retaliation of the

public duty performed.15

         The Corpus Christi Court of Appeals expressly disagreed with the

Amarillo court in Lindsey v. State.16 After this Court vacated the judgment

in that case and remanded it for further proceedings the court of appeals

again affirmed the conviction and held that intent to inhibit the behavior of

the target of the threat is not an element of the offense.17 Thus Wilkins and

Lindsey set up the requisite split of authority to warrant review under TEX.

R. APP. P. 66.3(a).

         In a case where word choice can make the difference between

constitutionally protecting grumbling and a felony conviction, justice

demands that the state be held strictly to its burden of proof.               “The

constitutional guarantees of freedom of speech forbid the states to punish

the use of words or language not within narrowly limited classes of




15   Id. at 704-705.
162011 WL 2739454 (Tex. App.-Corpus Christi 2011)(not designated for publication)(on
remand after judgment vacated, 2011WL 1487079 (Tex. Crim. App. 2011).
17   Lindsey v. State, 2011 WL 2739454 at *5 f.n. 4.

                                         Page 9 of 11
speech.”18 Moreover, “what is a threat must be distinguished from what is

constitutionally protected speech.”19

          In this case, the Court should grant the petition for discretionary

review to determine whether the evidence, consisting largely of subjective

impressions and innuendo, sufficiently supports Karen Adams’ conviction.

          WHEREFORE, PREMISES CONSIDERED, Karen Ladell Adams

prays that the Court grant her petition for discretionary review; allow full

briefing on the issue; and reverse her judgment of conviction and render a

judgment of acquittal in this cause. Petitioner prays for such other and

further relief, both general and special, at law or equity, to which she may

show herself to be justly entitled.

                                     Respectfully submitted,

                                     By: /s/Michael W. Minton
                                           MICHAEL W. MINTON
                                           State Bar No. 14194550

                                            THE LAW OFFICES OF
                                            MICHAEL W. MINTON, P.L.L.C.
                                            6100 Western Place, Suite W0541
                                            Fort Worth, Texas 76107
                                            mminton@mintonlaw.com
                                            Telephone: 817-377-9200
                                            Facsimile: 817-377-9201

18   Gooding v. Wilson, 405 U.S. 518, 521-522 (1972).

19   See Watts v. U.S., 394 U.S. 705, 707 (1969).
                                         Page 10 of 11
                        CERTIFICATE OF SERVICE
      I hereby certify that on March 18, 2015, a true and correct copy of the

above and foregoing document was sent U.S. certified mail, return receipt

requested and/or facsimile transmittal to all counsel of record in the above-

styled and numbered cause as well as the state prosecuting attorney.

                                   /s/Michael W. Minton
                                   MICHAEL W. MINTON

                   CERTIFICATE OF COMPLIANCE

      I hereby certify in accordance with Tex. R. App. P. 9.4(i) that the

above and foregoing document was prepared with Microsoft Word for a

total of 1,916 words.

                                           /s/Michael W. Minton
                                           MICHAEL W. MINTON




                                 Page 11 of 11
                     CASE NO.

                   In the Court of Criminal Appeals
                            Austin, Texas

                      KAREN LADELL ADAMS

                              Petitioner

                                 V.

                          STATE OF TEXAS

                             Respondent

              Appealed from the Second Court of Appeals
                          Fort Worth, Texas

              Court of Appeals Cause No. 02-13-00184-CR



                            APPENDIX


APPENDIX 1:    Memorandum opinion in cause number 02-13-00184-CR
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00184-CR


KAREN LADELL ADAMS                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                      TRIAL COURT NO. CR12292

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Karen Ladell Adams challenges the sufficiency of the evidence

to support her conviction for three counts of retaliation by threat. We will affirm.

      In August 2012, Adams called her friend and neighbor Carmela Clark and

asked her to come over. Clark had known Adams for about fifteen years and had

been to her house in Hood County on many occasions. Adams invited Clark

      1
       See Tex. R. App. P. 47.4.
inside when she arrived, and they went to the living room and sat down. Agitated

and upset-looking, Adams told Clark that she wanted Clark to hear from her that

her son, Gordon Lewis, had been indicted for capital murder. Clark, who felt

sorry for Adams, told her that if Lewis “was innocent, it would show when he

came to trial” and that the indictment did not mean that Lewis was guilty.

       Clark then asked Adams if she wanted Clark to say a prayer with her.

Clark went to where Adams was sitting, grabbed her hands, and began to pray.

When Clark prayed “that the guilty people would be found guilty and the innocent

people would be able to go free,” Adams, who seemed “a little more agitated,

maybe angry,” abruptly flung Clark’s hands down, stood up, walked around the

back of the love seat that she had been sitting in, and told Clark, “Well, they - -

they’ll never find it.” After Adams told Clark that “they would need evidence” and

that “they wouldn’t be able to find it,” Adams began talking about “getting the

Judge, the . . . police captain, and . . . the sheriff.”

       Adams first mentioned Jerry East, the police captain. Adams said that

“she wanted to get him,” and Clark got the impression that Adams wanted “to

shoot him.” Adams explained that East had “been after Gordon, he’s had it in for

Gordon for a while.”

       Adams then said that she “would get all those motherf_ _ _ers.” Clark

asked Adams whom she was talking about, and Adams said “the Judge,” “Jerry

East,” and “the sheriff.” Regarding “the Judge,” Adams confirmed that she was




                                             2
talking about Ralph Walton, Jr., the judge for the 355th Judicial District Court of

Hood County. Regarding how Adams intended to “get” Judge Walton, Adams

explained that she had been a housekeeper at the courthouse, that she knew

how to get through security, and that she knew where Judge Walton kept his

gun. Clark tried to tell Adams that these people were just doing their jobs, but

Adams seemed to get more agitated and angry and just talked about wanting to

“get” them. Clark had the impression that Adams was serious about it.

      Clark did not immediately report what Adams had said, but after thinking

about the individuals that Adams had talked about “hurting” and the impact on

their lives, their families, and the community, Clark called the police and reported

her. Clark hoped that by calling the police, they “would be alerted to watch

out . . . that they might be hurt.”

      Adams had another conversation at her house with Mary Tillison, a

neighbor who stopped by to check on Adams after hearing that Lewis had been

indicted. According to Tillison, Adams’s eyes were gray and empty, and she

said, “If I had a gun, I’d shoot the sheriff.”2 Adams made the comment in the

context of talking about Lewis’s arrest. When asked whether or not she thought

Adams intended to carry out the threat, Tillison opined, “That day she looked like

she could have.” Tillison did not report Adams to the police—because she was

afraid that doing so would jeopardize the safety of her family—but authorities

      2
       Roger Deeds was the sheriff of Hood County at the time.



                                         3
eventually contacted her and took her statement. Adams scared Tillison when

Adams talked about shooting the sheriff.

      A grand jury indicted Adams on one count of retaliation against Jerry East,

one count of retaliation against Judge Walton, and one count of retaliation

against Roger Deeds—all three “for or on account of the[ir] services or status . . .

as . . . public servant[s]” and all three alleging the unlawful act of “verbally stating

that [Adams] was going to cause bodily injury to” each. See Tex. Penal Code

Ann. § 36.06(a)(1)(A) (West 2011). A jury convicted Adams of each count and

assessed her punishment at six years’ confinement for each count. The trial

court sentenced her accordingly.

      In a single issue, Adams argues that the evidence is legally insufficient to

support her conviction on any of the three counts. Her principal argument is that

instead of permissibly drawing reasonable inferences from the evidence, the jury

improperly drew conclusions based on speculation.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Dobbs v. State, 434 S.W.3d 166, 170

(Tex. Crim. App. 2014). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to




                                           4
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Dobbs, 434 S.W.3d at 170.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Dobbs, 434
S.W.3d at 170. Thus, when performing an evidentiary sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our

judgment for that of the factfinder. Isassi v. State, 330 S.W.3d 633, 638 (Tex.

Crim. App. 2010). Instead, we determine whether the necessary inferences are

reasonable based upon the cumulative force of the evidence when viewed in the

light most favorable to the verdict. Sorrells v. State, 343 S.W.3d 152, 155 (Tex.

Crim. App. 2011); see Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.

2013). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99

S. Ct. at 2793; Dobbs, 434 S.W.3d at 170.

      As relevant here, a person commits an offense if she intentionally or

knowingly threatens to harm another by an unlawful act in retaliation for or on

account of that person’s service or status as a public servant. Tex. Penal Code

Ann. § 36.06(a)(1)(A). Comments supporting retaliation may be evaluated in the

context within which they were uttered, and retaliatory intent may be inferred

from an accused’s acts, words, or conduct. Meyer v. State, 366 S.W.3d 728, 731




                                        5
(Tex. App.—Texarkana 2012, no pet.); In re B.P.H., 83 S.W.3d 400, 407 (Tex.

App.—Fort Worth 2002, no pet.).

      Regarding East and the statement that Adams wanted to “get” him, Adams

argues that “getting” someone “can mean a whole range of things, many, if not

most of which are not illegal,” and that it was merely Clark’s “subjective

impression” that Adams meant that she wanted to shoot East. Regarding Judge

Walton and the statements that Adams would “get” him and that she knew where

he kept his gun, Adams argues that the “State never elicited any testimony from

Clark about what Adams would do with the gun and once again left it to

subjective impression, speculation and innuendo to substantiate this as a threat

that Adams would use it on Walton.” Adams points out that according to one

reference, there are sixteen different definitions of the word “get.”

      While there certainly are numerous definitions of the word “get,” we

attribute a particular meaning to the term based on the context in which it is used.

To demonstrate, if the evidence was that Adams was working as a waitress at a

restaurant and that Clark, East, and Judge Walton were patrons there, then it

might be reasonable to conclude that if Adams told Clark that she was going to

“get” East and Judge Walton, she meant that she was going to wait on them. But

that is not the evidence in this case, nor is it the context. The specific context in

which Adams uttered her relevant comments was as follows: Adams’s son had

just been indicted for capital murder; Adams asked Clark over to her house for




                                          6
the specific purpose of telling Clark about her son’s indictment for capital murder;

Adams seemed agitated and upset; when Clark prayed “that the guilty people

would be found guilty and the innocent people would be able to go free,” Adams

became even more agitated; Adams said that East “had it in” for her son and had

been “after” him for a while; Clark got the impression that Adams wanted to shoot

East; Adams referred to East and Judge Walton as “motherf_ _ _ers”; Adams

specifically referenced a gun; Clark contacted the police so that they would be

alerted to the potential that they “might be hurt”; and Tillison did not report Adams

because she was afraid that Adams would come to her house and murder her

family. Adams’s arguments challenging the element that requires a threat to

harm another by an unlawful act are thus flawed because they disregard not only

the context in which the statements were made but also the permissible

inferences that the jury could have drawn therefrom. When Adams’s statements

are evaluated in context—instead of in a vacuum, or against some other

irrelevant facts, as Adams’s arguments impliedly suggest—it becomes readily

apparent that the jury could have reasonably inferred that Adams threatened to

harm East and Judge Walton by causing them bodily injury.

      Regarding Deeds and the statement, “If I had a gun, I’d shoot the sheriff,”

Adams argues that the State never elicited any testimony that the sheriff being

referenced by Adams was Deeds. Adams’s statement unambiguously identified

the person whom she would shoot if she had a gun—the sheriff. There was




                                         7
other evidence that the sheriff at the time was Deeds, and the jury could have

reasonably inferred that Adams meant Deeds when she made her statement.

Adams directs us to no authority requiring specificity at the level that she

demands.

      As to all three counts, Adams argues that there was no evidence that she

made the statements on account of East’s, Judge Walton’s, and Deeds’s service

or status as a public servant. See Tex. Penal Code Ann. § 36.06(a)(1)(A). The

jury could have reasonably inferred that Adams made the statements on account

of their service or status as public servants because when she made the

statements, her son had just been indicted and each of the three individuals that

she identified occupied positions involving, in some capacity, criminal law

enforcement. See, e.g., Howard v. State, Nos. 13-12-00659-CR, 13-12-00660-

CR, 2013 WL 3327019, at *2 (Tex. App.—Corpus Christi June 27, 2013, pet.

ref’d) (mem. op., not designated for publication) (holding that the trial court could

fairly infer that appellant intended to harm the complainants on account of their

service as witnesses in appellant’s criminal case because appellant threatened to

kill the victims’ family immediately after being told by his probation officer of the

statements they had made regarding appellants’ offense). Indeed, when Clark

was asked why Adams told her that she wanted to get these people, Clark

responded, “I believe because she was upset about her son and that that would




                                         8
be who would be involved.” And as to Deeds specifically, Tillison testified that

she believed the threat was made on account of his status as a public servant.

      The evidence is sufficient to support Adams’s conviction on all three

retaliation counts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Dobbs, 434
S.W.3d at 170.      Accordingly, we overrule her sole issue and affirm the trial

court’s judgment.

                                                  PER CURIAM

PANEL: MEIER and GARDNER, JJ.3

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




      3
       Justice McCoy was a member of the original panel but has retired in the
interim.



                                        9